Citation Nr: 1540105	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis.

2.  Entitlement to service connection for a bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis.

3.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955 and October 1961 to December 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Based on the Veteran's statements at the hearing, the issues of service connection for bilateral leg and feet conditions were clarified to be secondary to the Veteran's service-connected residuals of spinal meningitis as noted above.  

In December 2014, the Board remanded these matters for additional development.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2014, the Board remanded the claims for service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis, a bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis, and a bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.

With regard to the claim for service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis, the RO was instructed to schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed back disability.  The examiner was required to discuss the September 1963 in-service treatment for back pain, and consider the Veteran's statements regarding the incurrence of back symptoms during service, as well as his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran was provided a VA examination in July 2015, however, the examiner's rationale was based solely on the facts that the Veteran was treated once in service for back pain and there was nothing noted on separation regarding a back problem.  This rationale did not take into account the Veteran's September 2014 Board hearing testimony that he had back pain in service and has had back pain since service.  The Board finds that an additional remand is warranted to ensure compliance with the prior remand instructions and that the Veteran's statements regarding continuity of symptomatology are specifically considered and discussed.

With regard to the claims for service connection for bilateral leg and foot disabilities, claimed as secondary to spinal meningitis, the Board finds that these claims are actually inextricably intertwined with the stenosis of the lumbar spine claim.  The July 2015 VA examiner noted that the Veteran's bilateral lower extremity disabilities included radiculopathy of the lower extremities, hammer toe, and hallux valgus.  He opined that these conditions would not be residuals of spinal meningitis as meningitis residuals are neurologic in origin and the radicular symptoms are not temporally related to the spinal meningitis from 1954.  However, the VA examiner further opined that the Veteran's lower extremity radiculopathy has a specific etiology of spinal stenosis.  Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, the Board finds that the claims for bilateral leg and foot disabilities are inextricably intertwined with the claim for service connection for stenosis of the lumbar spine.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination, by an examiner who has not previously examined the Veteran.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms, to include his bout of spinal meningitis.  The examiner should provide the following information: 

(a) Identify all diagnoses involving the low back. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability was incurred in or is related to the Veteran's service.  The examiner must discuss the September 1963 in-service treatment for back pain.  

The examiner must specifically consider the Veteran's statements regarding the incurrence of back symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is proximately due to or caused by the Veteran's service-connected residuals of spinal meningitis.

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is aggravated by the Veteran's service-connected residuals of spinal meningitis.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(e) If it is determined that there is another likely etiology for any low back disability found, that should be stated.

2.  After ensuring compliance with the instructions above,  readjudicate each of the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




